—Petition unanimously dismissed without costs. Memorandum: Petitioner was originally charged by felony complaint and, after indictment, unsuccessfully moved to dismiss the indictment, alleging that he had not received proper notice of the Grand Jury presentation. Petitioner now seeks to prohibit respondents from prosecuting him on the indictment *992based upon the alleged defect in the Grand Jury proceeding (see, CPL 190.50 [5] [a]). Prohibition does not lie in this instance (see, Matter of Holtzman v Goldman, 71 NY2d 564, 570, n 2). (Original Proceeding Pursuant to CPLR art 78.)
Present — Lawton, J. P., Hayes, Wisner, Boehm and Fallon, JJ.